Citation Nr: 0607447	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  05-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for residuals of a back injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no evidence of hepatitis C in service or for many 
years thereafter and no competent evidence of a nexus between 
hepatitis C and the veteran's period of active service.


CONCLUSION OF LAW

Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir.  
1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records are negative for any finding or 
diagnosis of hepatitis.  Moreover, the veteran reported a 
negative history of jaundice or hepatitis upon enlistment and 
separation examination.  There is no indication that the 
veteran received a blood transfusion in service.  

In this regard, the veteran's claim that his hepatitis is the 
result of receiving blood while undergoing surgery during 
service, in December 1975, is acknowledged; however, review 
of the treatment records in connection with this surgery 
reflect that the veteran underwent circumcision and did not 
receive blood in connection with this procedure.  

The veteran's contention that his hepatitis is the result of 
mandatory inoculations during service is also acknowledged; 
however, there is no support in the medical evidence for this 
claim.  Similarly, the evidence of record is silent with 
respect to in-service behavior related to known risk factors 
(i.e., getting a tattoo, intravenous drug use, etc.).  
Overall, the service medical records provide evidence against 
this claim.

There is no medical evidence that the veteran was diagnosed 
as having hepatitis C until February 2001 and, in his 
September 2003 VA Form 21-4142, Authorization and Consent to 
Release Information to VA, the earliest treatment for 
hepatitis reported by the veteran is March 2000, 24 years 
after his separation from service, in 1976.  Therefore, 
service connection is not established based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet.  App. at 494-97.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, there is no competent evidence of a nexus between 
the hepatitis C and the veteran's period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  That is, there is no medical evidence or 
opinion that establishes a relationship between the disease 
and service.  Absent such evidence, the claim for service 
connection must be denied.  

The veteran argues that he was exposed to blood products and 
underwent mandatory inoculations during his period of active 
duty service and that these activities could have resulted in 
hepatitis C.  However, the veteran has not provided, and the 
Board is not aware of, any medical evidence in support of 
these contentions.  The veteran's personal opinion on the 
subject, which is proffered without the benefit of medical 
education or training, is not competent evidence required to 
establish service connection.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In summary, the Board finds that both service medical records 
and post-service medical records, indicating a disorder that 
began years after service, provides evidence against this 
claim and that the preponderance of the evidence is against 
service connection for hepatitis C.  38 U.S.C.A. § 5107(b).  
Absent competent evidence of hepatitis C in service or a 
nexus between the disease and service, the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  The appeal is denied. 

The Duty to Assist

Notice, as required by the Veterans Claims Assistance Act of  
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the appellant VCAA notice via an August 2003 
letter, which preceded the September 2003 rating decision and 
clearly advised him of the four elements required by 
Pelegrini II.  VA has also provided him every opportunity to 
submit evidence, argue for his claim, and respond to VA 
notices.  Accordingly, the VCAA notice was adequate and 
timely.

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The veteran's medical records are in the file.  The appellant 
has not indicated that there are any outstanding records 
pertaining to his claim.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication  
of his claim. 


ORDER

The appeal is denied.

REMAND

In a September 2004 rating decision, the RO determined that 
new and material evidence had not been received to reopend 
the claim of entitlement to service connection for residuals 
of a back injury.  In December 2004, the RO received from the 
veteran a notice of disagreement with this determination.  
There is no indication that the RO has provided the veteran 
and his representative with a statement of the case in 
response to that disagreement.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded so that the RO may issue a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following action:

With regard to the issue of whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for residuals of a 
back injury, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 in response to the December 2004 
notice of disagreement, including 
issuance of an appropriate statement of 
the case, so that the veteran may have 
the opportunity to complete an appeal by 
filing a timely substantive appeal.  

If the veteran does file a timely 
substantive appeal to the statement of 
the case, the case should be returned to 
the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


